Citation Nr: 0616206	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-28 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for:  
post-traumatic stress disorder (PTSD); a skin disorder, 
claimed as chloracne due to exposure to herbicides; and a 
right knee disorder, claimed as arthritis.

2.  Entitlement to service connection for non-Hodgkin's 
lymphoma, claimed as a residual of herbicide exposure during 
service.

3.  Entitlement to service connection for a skin disorder, to 
include chloracne, claimed as a residual of herbicide 
exposure during service.

4.  Entitlement to service connection for a right knee 
disorder, to include arthritis.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1966 
to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In February 2006 the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The issues involving entitlement to service connection for 
PTSD, a skin disorder, and a right knee disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claims for service connection 
for a skin disorder due to Agent Orange exposure, and a right 
knee disorder in January 1987.  The veteran was notified of 
this decision that same month but did not file an appeal. 

2.  The RO denied the veteran's claim for service connection 
for PTSD in May 1994.  The veteran was notified of this 
decision in June 1994 but did not file an appeal.

3.  The evidence received subsequent to the January 1987 and 
May 1994 rating decisions includes private and VA medical 
evidence which shows current diagnoses of various 
disabilities claimed.  This evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claims and is new and material and is sufficient to 
reopen the claims.

4.  There is no medical evidence which shows that the veteran 
has, or has ever had, a diagnosis of non-Hodgkin's lymphoma.  


CONCLUSIONS OF LAW

1.  The January 1987 decision of the RO denying service 
connection for a right knee disorder and a skin disorder is 
final.  38 U.S.C. 4005 (1982); 38 C.F.R. 3.104(a), 19.129(a) 
(1986).

2.  The May 1994 decision of the RO denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

3.  The evidence received since the January 1987 and May 1994 
rating decisions is new and material, and the claims of 
entitlement to service connection for PTSD, a skin disorder, 
and a right knee disorder are reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2001).

4.  Non-Hodgkin's lymphoma was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening of Claims

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claims.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claims for service connection for PTSD, a 
skin disorder, and a right knee disorder and remanding these 
claims for additional development.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Review of the record reveals that the veteran has previously 
filed claims for service connection for PTSD, a right knee 
disorder, and a skin disorder as a result of Agent Orange 
exposure during service.  These claims were previously 
denied, therefore the veteran must reopen these claims.  

The RO denied the veteran's claims for service connection for 
a skin disorder due to Agent Orange exposure, and a right 
knee disorder in January 1987.  The veteran was notified of 
this decision that same month but did not file an appeal and 
the rating decision became final.  38 U.S.C. 4005 (1982); 38 
C.F.R. 3.104(a), 19.129(a) (1986).

The RO denied the veteran's claim for service connection for 
PTSD in May 1994.  The veteran was notified of this decision 
in June 1994 but did not file an appeal and the rating 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

The regulation regarding new and material evidence was 
amended during the pendency of the veteran's action to 
attempt to reopen his claim for service connection.  See 38 
C.F.R. § 3.156(a) (2005).  This amendment to 38 C.F.R. § 
3.156(a) applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  The veteran's 
request to reopen his claims for entitlement to service 
connection for PTSD, a right knee disorder, and a skin 
disorder was filed in March 1999.  Therefore, the amended 
regulation does not apply.

Under the applicable standard in the present case, reopening 
a claim for service connection which has been previously and 
finally disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of 
that claim.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In this case, the evidence submitted since the January 1987 
and May 1994 RO rating decisions includes private and VA 
medical treatment records which reveal:  current diagnoses of 
PTSD, current diagnoses of arthritis of the knees, and recent 
treatment for a skin rash.  This evidence is "new" because 
it was not of record at the time of the prior RO rating 
decisions.  Moreover, the aforementioned evidence is also 
"material" because it is probative of the issue at hand, 
which is whether the veteran has a current diagnosis of the 
disabilities claimed and, if so, whether the veteran's 
current disability is related to his period of active 
military service.  Thus, the Board finds that the 
aforementioned medical records, relate to unestablished facts 
necessary to substantiate the veteran's claims for service 
connection, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the veteran's claims for service connection for 
PTSD, a right knee disorder, and a skin disorder due to Agent 
Orange are reopened.

II.  Service Connection for non Hodgkin's Lymphoma

With respect to the issue of entitlement to service 
connection for non-Hodgkin's lymphoma, VA has met the notice 
and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  A letter dated July 2001 satisfied 
the duty to notify provisions.  The veteran's VA medical 
treatment records have been obtained and he has been accorded 
a VA Compensation and Pension examination.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist.  This appeal initially stems 
from a January 2000 rating decision, which is prior to the 
effective date of the current notice and duty to assist 
provisions.  Accordingly, the initial adjudication of this 
issue was prior to the initial letter which satisfied the 
current duty to notify and assist provisions.  However, the 
claim was subsequently readjudicated in the August 2003 
Statement of the Case and Supplemental Statements of the Case 
dated March 2004, June 2005, and July 2005.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes;  Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2005).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002)

Non-Hodgkin's lymphoma, may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange if it is manifest to a degree of 10 percent 
within any period of time after the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

In March 1999, the veteran submitted a written statement in 
which he claimed, among other things, entitlement to service 
connection for non-Hodgkin's lymphoma.  The veteran asserted 
that he developed this disease as a result of exposure to 
Agent Orange during service.  Nevertheless, the preponderance 
of the evidence is against the claim for service connection 
for non-Hodgkin's lymphoma.  Simply put, there is absolutely 
no evidence of record which shows that the veteran has ever 
been diagnosed with non-Hodgkin's lymphoma.  

In February 2006 the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  He testified that he had 
multiple "lymphomas" surgically removed over the years.  
This is unsupported by the medical evidence of record.  The 
Board has completely reviewed all the medical evidence of 
record contained in the veteran's three volume claims file.  
This evidence does show that the veteran has had lipomas 
excised in the past, and the Board notes that service 
connection has previously been denied for this disorder.  The 
veteran has also had a benign follicular adenoma of the 
thyroid previously excised.  However, there is no evidence 
showing a diagnosis of non-Hodgkin's lymphoma.  The veteran 
does not have non-Hodgkin's lymphoma and accordingly service 
connection for the disability must be denied.  


ORDER

New and material evidence to reopen the claims of service 
connection for PTSD, a skin disorder due to herbicide 
exposure, and a right knee disorder, has been received; to 
this extent only, these appeals are granted, and these claims 
are reopened.

Service connection for non-Hodgkin's lymphoma, to include as 
a residual of Agent Orange exposure in service, is denied.  


REMAND

There are several diagnoses of PTSD of record.  However, 
these diagnoses appear to be based upon vague allegations of 
combat by the veteran which the RO has been unable to verify.  
There is verification of a single truck accident during 
service.  Another VA examination should be conducted to 
ascertain if this one stressor is sufficient to account for 
any diagnosis of PTSD which may be made.  

There is recent medical evidence of arthritis of the right 
knee and recent treatment for an unidentified rash.  VA 
examinations are required to ascertain if these disorders are 
related to service.  

The United States Court of Appeals for Veterans Claims has 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
examination for psychiatric disorders.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  The examination should be 
conducted with consideration of the 
criteria for PTSD.  The examination report 
should include a detailed account of all 
pathology found to be present.  If there 
are different psychiatric disorders than 
PTSD, the examiner should reconcile the 
diagnoses.  The examiner is informed that:  

The veteran served as a truck driver 
in Vietnam.  There is no objective 
evidence to support his assertions 
that he engaged in combat with the 
enemy during service in Vietnam.  The 
service medical records verify that 
the veteran was involved in a truck 
accident when the truck brakes failed 
and the truck struck a tank in the 
convoy.  The veteran incurred a 
laceration of the scalp and puncture 
wound of the right thigh from the 
stick shift at this time.  There is 
no evidence to support the assertion 
that the accident was the result of a 
land mine explosion as alleged by the 
veteran.  

If a diagnosis of PTSD is appropriate, the 
examiner should specify if the above noted 
"stressor" was sufficient to cause the 
PTSD.  Any psychological testing which the 
examiner feels would be helpful should to 
be accomplished.

2.  The veteran should be scheduled for a 
skin disease examination.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  The report of examination 
should include a detailed account of all 
manifestations of any skin disease found 
to be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner 
should elicit a history from the veteran 
as to the date of onset of any skin 
disease, the nature and progress of the 
disease, and past treatment received for 
the skin disease.  The examiner should 
review any pertinent material in the 
claims folder and integrate the 
information available in the claims folder 
with the information provided by the 
veteran in constructing an overall picture 
which is commensurate with the facts 
available.  The examiner should then 
provide an opinion as to whether any 
current skin disorder began during the 
veteran's military service or is related 
to the veteran's military service or 
exposure to Agent Orange during service.

3.  The veteran should be scheduled for a 
joints examination.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  The 
report of examination should include a 
detailed account of all manifestations of 
right knee pathology found to be present.  
All necessary tests should be conducted.  
The examiner is requested to review the 
veteran's March 1986 VA surgical records 
and offer an opinion, if possible, as to 
whether any current right knee disorder is 
related to the veteran's military service 
or the right thigh puncture injury 
incurred during service. 

4.  Following the above, the RO should 
readjudicate the veteran's claims.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


